Name: Council Directive 79/372/EEC of 2 April 1979 amending Directive 77/101/EEC on the marketing of straight feedingstuffs
 Type: Directive
 Subject Matter: marketing;  agricultural activity
 Date Published: 1979-04-06

 Avis juridique important|31979L0372Council Directive 79/372/EEC of 2 April 1979 amending Directive 77/101/EEC on the marketing of straight feedingstuffs Official Journal L 086 , 06/04/1979 P. 0029 - 0029 Finnish special edition: Chapter 3 Volume 10 P. 0204 Greek special edition: Chapter 03 Volume 25 P. 0032 Swedish special edition: Chapter 3 Volume 10 P. 0204 Spanish special edition: Chapter 03 Volume 16 P. 0074 Portuguese special edition Chapter 03 Volume 16 P. 0074 ****( 1 ) OJ NO C 294 , 8 . 12 . 1978 , P . 4 . ( 2 ) OJ NO C 39 , 12 . 2 . 1979 , P . 68 . ( 3 ) OPINION DELIVERED ON 19 DECEMBER 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 4 ) OJ NO L 32 , 3 . 2 . 1977 , P . 1 . COUNCIL DIRECTIVE OF 2 APRIL 1979 AMENDING DIRECTIVE 77/101/EEC ON THE MARKETING OF STRAIGHT FEEDINGSTUFFS ( 79/372/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS COUNCIL DIRETIVE 77/101/EEC OF 23 NOVEMBER 1976 ON THE MARKETING OF STRAIGHT FEEDINGSTUFFS ( 4 ) SHOULD BE AMENDED TO INCLUDE A PROVISION AUTHORIZING THE MEMBER STATES TO LAY DOWN MARKETING REQUIREMENTS FOR STRAIGHT FEEDINGSTUFFS OTHER THAN THOSE LISTED IN THE ANNEX TO DIRECTIVE 77/101/EEC ; WHEREAS IT IS ALSO NECESSARY TO AMPLIFY CERTAIN PARTICULARS TO BE GIVEN ON LABELS OR PACKAGING OF STRAIGHT FEEDINGSTUFFS IN ORDER TO PROVIDE THE USER WITH BETTER INFORMATION ; WHEREAS THE ANNEX TO DIRECTIVE 77/101/EEC ABOVE MUST BE SUBSTANTIALLY AMENDED AS SOON AS POSSIBLE TO TAKE INTO ACCOUNT ADVANCES IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS IT THEREFORE SEEMS PREFERABLE TO PUT BACK THE DATE ON WHICH THE MEMBER STATES ARE OBLIGED TO COMPLY WITH THE AFORESAID DIRECTIVE SO THAT ALL THE LEGAL ACTS IN THIS FIELD MAY ENTER INTO FORCE ON THE SAME DATE , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 DIRECTIVE 77/101/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 6 AMENDED TO READ AS FOLLOWS : ' ARTICLE 6 1 . THE MEMBER STATES MAY PRESCRIBE THAT THE STRAIGHT FEEDINGSTUFFS REFERRED TO IN COLUMN 7 OF PART B OF THE ANNEX MAY BE MARKETED ONLY IN SEALED PACKAGES OR CONTAINERS . THE MEMBER STATES MAY PRESCRIBE THAT THE PACKAGES OR CONTAINERS BE SEALED IN SUCH A WAY THAT , WHEN A PACKAGE IS OPENED , THE SEAL IS DAMAGED AND CANNOT BE RE-USED . 2 . THE MEMBER STATES MAY APPLY THE PROVISIONS OF PARAGRAPH 1 TO STRAIGHT FEEDINGSTUFFS OTHER THAN THOSE LISTED IN PART B OF THE ANNEX . ' 2 . SUBPARAGRAPH ( E ) OF ARTICLE 7 ( 1 ) IS AMENDED TO READ : ' ( E ) NET WEIGHT ; IN THE CASE OF LIQUID PRODUCTS , NET VOLUME OR NET WEIGHT AND UNIT NUMBERS OR NET WEIGHT IN THE CASE OF PRODUCTS NORMALLY MARKETED ON A UNIT BASIS . ' 3 . IN ARTICLE 15 , THE DATE ' 1 JANUARY 1979 ' IS REPLACED BY ' 1 JANUARY 1981 ' . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 2 APRIL 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET